               Case 18-12012-LSS             Doc 296-1        Filed 11/02/18        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF DELAWARE

In re:                                                   Chapter 11
OPEN ROAD FILMS, LLC, a Delaware                         Case No. 18-12012 (LSS)
limited liability company, et al.,1
                                                         (Jointly Administered)
                          Debtors.
                                                         Requested Hearing Date:
                                                         November 9, 2018 at 10:00 a.m. (ET)

                                                         Requested Objection Deadline:
                                                         November 7, 2018 at 4:00 p.m. (ET)



              NOTICE OF MOTION OF VIACOM INTERNATIONAL INC.
         PURSUANT TO SECTIONS 362(d) AND 553 OF THE BANKRUPTCY CODE
         FOR RELIEF FROM THE AUTOMATIC STAY TO EFFECTUATE SETOFF

             PLEASE TAKE NOTICE that on November 2, 2018, Viacom International Inc.,
by and through its undersigned counsel, filed the Motion Of Viacom International Inc.
Pursuant To Sections 362(d) And 553 Of The Bankruptcy Code For Relief From The
Automatic Stay To Effectuate Setoff (the “Motion”).

              PLEASE TAKE FURTHER NOTICE that responses, if any, to the Motion, must:
(a) be filed with the Clerk of the Bankruptcy Court, 824 North Market Street, 3rd Floor,
Wilmington, Delaware 19801, on or before November 7, 2018 at 4:00 p.m. (ET)
(REQUESTED) (the “Response Deadline”); and (b) be served so as to be received by the
undersigned counsel on or before the Response Deadline.

           PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE MOTION
WILL BE HELD ON NOVEMBER 9, 2018 AT 10:00 A.M. (ET) (REQUESTED) BEFORE
THE HONORABLE LAURIE SELBER SILVERSTEIN AT THE UNITED STATES
BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 NORTH MARKET
STREET, 6TH FLOOR, COURTROOM #2, WILMINGTON, DELAWARE 19801.

          IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT
FURTHER NOTICE OR HEARING.

1
    The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
    Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-
    Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC
    (9375-Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
             Case 18-12012-LSS    Doc 296-1    Filed 11/02/18    Page 2 of 2



Dated: Wilmington, Delaware      MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       November 2, 2018
                                 /s/ Derek C. Abbott
                                 Derek C. Abbott (No. 3376)
                                 Matthew B. Harvey (No. 5186)
                                 1201 North Market Street, 16th Floor
                                 Wilmington, Delaware 19801
                                 Telephone: (302) 658-9200
                                 Facsimile: (302) 658-3989
                                 Email: dabbott@mnat.com
                                         mharvey@mnat.com

                                 -and-

                                 LUSKIN, STERN & EISLER LLP
                                 Richard Stern
                                 Stephan E. Hornung
                                 Eleven Times Square
                                 New York, New York 10036
                                 Telephone: (212) 597-8200
                                 Facsimile: (212) 974-3205
                                 Email: luskin@lsellp.com
                                 stern@lsellp.com
                                 hornung@lsellp.com

                                 Counsel for Viacom International Inc.


12339684.1




                                           2
